DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0001363, filed on January 04, 2019.
Status of the claims
Amendments to claims 1 and 6 have been entered.  
No amendments have been added or canceled.
Accordingly, claims 1-6 are currently pending.  
Response to Applicant’s Remarks
Applicant’s amendments have made inapplicable all of the previous claim interpretations under 112(f).
Applicant’s amendments have overcome the previous 112 rejections.  However, the amendments necessitate a new 112(b) rejection as shown below.  Also, the amendment to claim 6 now indicates that the “position information provider” provides information about the jammer (own platform).  Previously, examiner concluded that the position information as previously claimed concerned the external radar being jammed and that the position information was obtained from the jammer’s radar.  As such, this amendment necessitates a new 112(a) and 112(b) rejection.  Please see below.  
Applicant’s corrections to the drawings have been accepted.  
Applicant is correct that the equations shown in the publication are clear.  The objection to the specification has been withdrawn.  
Applicants amendments and remarks concerning the prior art rejection have been considered.  
Applicant states that Sanders does not disclose a jammer that performs hiding or blinding a real target by creating a false target at a different range and angle based on a time delay.  Applicant also states that Sanders only discloses a distance and angle between a target and a slave jammer.  
In response, Sanders does disclose the amendments including the feature argued above as shown in the office action below.  In fact, Sanders discuses using the jammer to generate false targets (6:13 and 8:52) via a time delay (throughout; See at least 3:1-68, 5:20-6:13, claim 4 and claim 12) and two modes including both main lobe jamming (8:54) and side lobe jamming (10:1).  Also, Sanders discloses “These signals are fed to a threat band amplifier 69 and then to the transmitting antenna 80 where the target echo is returned to each threat radar the target echo having been delayed by the calculated Ds and having been given the appropriate Dp to mask the real target and give each threat radar a false target (6:4-13).”  As such, it is clear that Sanders is disclosing the use of delays to create a false target at a false position and angle.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 6 are:
The language “position information provider” uses the generic placeholder “provider” that has functional language of providing position information on a jammer’s (own platform) position.  In the previous office action, the examiner assumed that the invention as previously claimed obtained the angle and direction of the external radar via by the jammer’s associated 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The language “position information provider” was interpreted under 112(f) but no explicit structure was provided.  It appears from the specification that the “position information provider” is the navigation device but a navigation device could any kind of navigation device including gyros, altimeters, localizers, INS, GPS, etc.  As such, it is unclear from the specification as to what structure the “position information provider” refers to, thus examiner cannot reasonably conclude that the inventor was in possession of a “position information provider.”  
Claim Rejections - 35 USC § 112(b)
16.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the language “determine a position and angle on a false target based on the radar” is ambiguous because one of ordinary skill could read this limitation to mean one of two things.  First, the limitation could be read to mean actually determining a position and angle based on an actual false target such as chaff or some other decoy.  Second, the limitation could be read determining at what position and angle to generate a (virtual) false target.  Although the claims further state the limitation “after a delayed time based on the position and angle of the false target,” the overall language of the claim is still ambiguous because the delayed time could be based on an actual false target or a virtual false target.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  Examiner recommends amending the language to indicate that the (virtual) false target is generated at a particular position and angle based on adding a time delay to the generated signal.   
Dependent claims 2-5 are also rejected due to dependency of rejected base claim 1.   
Also regarding claim 6, the limitation “position information provider” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 4,990,920).
As to claim 1, Sanders discloses a synchronous side lobe jamming method by a jammer for an electronic attack (7:30 side lobe jammer.  See also 10:48 “Side Lobe Jammers”), the synchronous side lobe jamming method comprising: 
receiving a radar signal including a synchronous side lobe signal from an external radar (Id. 
determining the number of synchronous side lobe jamming signals based on pulse repetition interval (PRI) of the received the synchronous side lobe signal (10:43-44 as previously cited.  See also claim 2 “one or more separate threat radar signals”); 
generating the synchronous side lobe jamming signals by calculating a generation angle (9:66 “angle jam”) and a generation distance of the synchronous side lobe jamming signals (11:45 “measuring distance”); 
determining a position and angle on a false target based on the radar depending on the synchronous side lobe jamming signals (6:4-35 “changing these values as necessary to compensate for changed relative positions at the threat radar, target and jammer” thus meeting the scope of moving the ghost/false target around based on the radar’s location.  See also claim 4 “a variable delay line . . . means for combining a predetermined delay and Doppler shift to a radar signal to be transmitted from the slave vehicle.”  See also claim 12 “means for calculating with respect to each threat radar signal the shift in doppler (Ds) and the time delay (Ddf) of a radar signal sent from the slave to provide a signal which is coincident with that from the target in both time and frequency but at a false angle so as to mask the target signal.”  See also at least 3:1-20, 3:64-68 and 5:20-6:13; here, Sanders discloses how to use a time delay to mask the target including a false position and a false angle.); and 
transmitting the generated synchronous side lobe jamming signals to the radar (12:7-22 “means for searching and receiving radar signals from a number of threat radars, means for determining which threat radars are in need of jamming . . . calculating the shift and delay . . . to mask the target signal”) after a delayed time based on the position and angle on a false target based on the radar after the jammer receives the side lobe signal (see claim 4 “a variable delay line, . . . means for combining a predetermined delay and Doppler shift to a radar signal to be 
As to claim 2, Sanders further discloses a synchronous side lobe jamming method of claim 1, wherein the is analyzing of the PRI characteristic of the received radar signal includes selectively determining to perform any one of synchronous side lobe jamming and noise side lobe jamming (10:30-50 “Stand In Jammer” vs. “Stand Off Jamming”) based on an analysis results of the PRI characteristic of the radar signal (10:41-45 “whose pulse repetition rate are reasonable predictable”).
As to claim 3, Sanders further discloses the synchronous side lobe jamming method of claim 2, wherein when the PRI characteristic is a predictable pulse train according to the analysis results of the PRI characteristic of the radar signal, it is determined to perform synchronous side lobe jamming, and PRI characteristic of the predictable pulse train is any one of fixed, staggered, jittered, wobulated, sliding, dwell and switch 25 (D&S), and a pattern PRI (10:40-69 – a pulse repetition rate would necessarily (inherently) include at least a fixed or patterned PRI – one or the other.).
As to claim 4, Sanders further discloses the synchronous side lobe jamming method of claim 2, wherein when the PRI characteristic is a predictable pulse train according to the analysis results of the PRI characteristic of the radar signal, it is determined to perform noise side lobe jamming (10:59-60 “use as much transmitter power as possible”).
As to claim 5, Sanders further discloses the synchronous side lobe jamming method of claim 1, wherein a time for the radar to receive the synchronous slide lobe jamming signal is calculated by adding all of a time for the jammer to receive a side lobe signal of the radar, a delay time for the jammer to transmit the synchronous side lobe jamming signal, and a value obtained by subtracting a timing at which the jammer transmits the synchronous side lobe jamming signal from a timing at which the radar receives the synchronous side lobe jamming signal (3:20-51 calculations for Ds.  See also 5:1-20 and 5:55-6:7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Sanders in view of Fink (US 2014/02668521).
As to claim 6, Sanders discloses a synchronous side lobe jamming performing apparatus for an electronic attack (7:30 and 10:48 “Side Lobe Jammers”), the synchronous side lobe jamming performing apparatus comprising: 
a signal receiver receiving a radar signals including a synchronous side lobe signal from an external radar (Id. 
a signal analyzer analyzing pulse repetition interval (PRI) characteristic of the received the synchronous side lobe signal (10:43-44 as previously cited.  See also claim 2 “one or more separate threat radar signals”); 
a synchronous jamming signal generator determining the number of synchronous side lobe jamming signals (12:7-22 “means for searching and receiving radar signal from a number of threat radars, means for determining which threat radars are in need of jamming . . . calculating the shift and delay . . to mask the target signal) and calculating a generation angle (9:66 “angle jam”)  and a generation distance of the synchronous side lobe jamming signals, when the PRI characteristic is a predictable pulse train (In addition to 10:43-44 previously cited, see 11:45 “measuring distance”),
the synchronous jamming signal generator determining position and angle on a false target based on the radar depending on the synchronous side lobe jamming signals (6:4-35 “changing these values as necessary to compensate for changed relative positions at the threat radar, target and jammer” thus meeting the scope of moving the ghost/false target around based on the radar’s location.  See also claim 4 “a variable delay line . . . means for combining a predetermined delay and Doppler shift to a radar signal to be transmitted from the slave vehicle.”  See also claim 12 “means for calculating with respect to each threat radar signal the shift in doppler (Ds) and the time delay (Ddf) of a radar signal sent from the slave to provide a signal which is coincident with that from the target in both time and frequency but at a false angle so as to mask the target signal.”  See also at least 3:1-20, 3:64-68 and 5:20-6:13; here, Sanders discloses how to use a time delay to mask the target including a false position and a false angle.); 

a jamming signal transmitter outputting the synchronous jamming signal generated by the synchronous jamming signal generator to the radar (12:7-22 “means for searching and receiving radar signals from a number of threat radars, means for determining which threat radars are in need of jamming . . . calculating the shift and delay . . . to mask the target signal”) after delayed time based on the position and angle on a false target based on the radar after a jammer receives the side lobe signal (see claim 4 “a variable delay line, . . . means for combining a predetermined delay and Doppler shift to a radar signal to be transmitted from the slave vehicle” thus meeting the scope of using delay to determine the position and angle of the ghost/false target.  See also claim 12 “means for calculating with respect to each threat radar signal the shift in doppler (Ds) and the time delay (Ddf) of a radar signal sent from the slave to provide a signal which is coincident with that from the target in both time and frequency but at a false angle so as to mask the target signal.”  See also at least 3:1-20, 3:64-68 and 5:20-6:13; here, Sanders discloses how to use a time delay to mask the target including a false position and a false angle.); and 
a controller controlling operations of the signal receiver, the signal analyzer, the synchronous jamming signal generator, and the jamming signal transmitter and
Although, Sanders does not disclose a position information provider, Sanders does disclose at 6:31-35 “changing these values as necessary to compensate for changed relative positions at the threat radar, target and jammer” thus suggesting a need for a position information provider.  
In the same field of endeavor, Fink discloses “a multi-Global Navigation Satellite System (GNSS) receiver that can be located directly under the jammer to provide a close approximation 
In view of the teachings of Fink, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the jammer in Sanders to have attached the GNSS receiver in order to assist in locating and calibrating the jammer’s antennae and to confirm that the jamming signals are working correctly thereby improving the overall accuracy of the jammer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caldwell (US 2017/0293019) discloses “range gate pull out technique (Para. [0039]).”
White (US 3,019,433) discloses “means for delaying the video pulse (claim 7).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648